Citation Nr: 1145539	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-25 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for malaria.

2.  Whether new and material evidence has been received to reopen a claim of service connection for infectious hepatitis.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, including as secondary to intervertebral disc disease of the lumbosacral spine.

4.  Entitlement to an increased rating for intervertebral disc disease of the lumbosacral spine, evaluated as 10 percent disabling prior to November 4, 2009, and as 20 percent disabling therefrom.

5.  Entitlement to a separate rating for radiculopathy of the left lower extremity, secondary to intervertebral disc disease of the lumbosacral spine.  

6.  Entitlement to a separate rating for radiculopathy of the right lower extremity, secondary to intervertebral disc disease of the lumbosacral spine.  

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Hartford, Connecticut.
 
The Board notes that, in his July 2010 Substantive Appeal, (VA Form 9), the Veteran raised a claim of entitlement to systemic heart disease as due to exposure to herbicides during his service in Vietnam.  The Veteran also raised a claim for blood disease, including as due to exposure to herbicides.  The RO has not yet adjudicated these issues.  Therefore, they are not properly before the Board and are referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The Veteran's original claim of service connection for hypertension was denied in an unappealed rating decision in September 1994.  

2.  The evidence received since the September 1994 rating decision does not relate to an unestablished fact necessary to substantiate the claim for hypertension and does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran's original claims of service connection for malaria and infectious hepatitis were denied by an unappealed rating decision in March 1973.  

4.  The evidence received since the March 1973 rating decision does not relate to an unestablished fact necessary to substantiate the claims for malaria and infectious hepatitis and does not raise a reasonable possibility of substantiating the claims.

5.  Prior to November 4, 2009, the evidence does not show flexion of the lumbar spine to less than 60 degrees or combined range of motion to less than 120 degrees, or muscle spasm/guarding severe enough to result in an abnormal gait or abnormal spinal contour. 

6.  From November 4, 2009, the evidence does not show flexion of the lumbar spine to 30 degrees or less or ankylosis of the thoracolumbar spine or the entire spine. 

7.  At no point during the periods on appeal, does the evidence show incapacitating episodes due to the Veteran's low back disorder.

8.  The Veteran has mild bilateral radiculopathies of his lower extremities associated with his back disorder.  

9.  With resolution of the doubt in favor of the Veteran, the Veteran has PTSD that was incurred as a result of his military service.  


CONCLUSIONS OF LAW

1.  The September 1994 rating decision which denied entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The March 1973 rating decision which denied entitlement to service connection for malaria and infectious hepatitis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

3.  Evidence received since the final September 1994 determination denying the Veteran's claim of entitlement to service connection for hypertension is not new and material, and the Veteran's petition to reopen his claim is denied.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2011).
 
4.  Evidence received since the final March 1973 determination denying the Veteran's claims of entitlement to service connection for malaria and infectious hepatitis is not new and material, and the Veteran's petition to reopen his claims is denied.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2011).

5.  The criteria for a rating in excess of 10 percent for a low back disability prior to November 4, 2009, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5237-5243 (2011).

6.  The criteria for a rating in excess of 20 percent for a low back disability from November 4, 2009, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5237-5243 (2011).

7.  The criteria for separate 10 percent ratings for bilateral radiculopathies of the lower extremities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8520 (2011).

8.  The criteria for a grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).
 
Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) established requirements with respect to the content of the duty to assist notice under the VCAA which must be provided to a Veteran who is petitioning to reopen a claim.

The Court held that VA must notify a Veteran of the evidence and information that is necessary to both reopen the claim and establish entitlement to the underlying claim for the benefit sought. The Court also held that VA's obligation to provide a Veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied. The July 2006 and March 2008 letters provide this notice.

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in July 2006, March 2008, May 2008, and August 2008 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

For the above reasons, no further development is required with respect to the duty to notify.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in August 2006, November 2009, and June 2010.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
New and Material Evidence

The record reflects that a March 1973 rating decision denied the Veteran's claims of entitlement to service connection malaria and infectious hepatitis and a September 1994 decision denied his claim of entitlement to service connection for hypertension.  The RO sent notice of these decisions to the Veteran at his last address of record.  He did not appeal the 1973 decision.  He did file an appeal with respect to the September 1994 decision.  However, he subsequently withdrew his appeal in October 1996.  Therefore, those rating decisions became final.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The evidence of record at the time of the March 1973 rating decision consisted of service treatment records, which showed treatment for infectious hepatitis.  The Veteran was diagnosed with "probable" malaria at that time.  However, the Veteran's claim was denied on the basis that he did not have a current diagnosis of malaria or hepatitis as a result of service.  

The evidence added to the record since the last final decisions include VA and private treatment reports, none of which reflect a current diagnosis of, or manifestations attributed to, malaria or hepatitis.  The evidence also includes 
the Veteran's testimony at an April 2009 hearing before a Decision Review Officer.  Additionally, although the Veteran contends that his physicians advised him that malaria and hepatitis remain in his blood for his entire life, he has submitted no competent or credible medical evidence to support this claim.  Moreover, he has not asserted a continuity of symptomatology dating back to service, to whatever extent the symptomatology associated with these claimed disorders would be observable to a lay person.

The Veteran also submitted an article addressing the capability of jet injectors to transmit hepatitis C, along with various internet articles regarding disorders associated with Veterans of the Vietnam era.  However, as service connection was denied because he does not have a diagnosis of hepatitis or malaria, this article does not support his petition to reopen the claim.  

Regarding the hypertension claim, the evidence of record at the time of the September 1994 rating decision consisted of service treatment records showing a blood pressure reading of 140/90 in 1981 and post service treatment records showing treatment for hypertension beginning in 1987.  Also pertinent is an April 1994 VA examination, containing a statement of medical history.  That history notes that the Veteran was diagnosed with hypertension when he entered service.  However, such statement is not consistent with a review of the service treatment records.

Based on a review of the evidence then of record, the Veteran's claim was denied in September 1994 on the basis that he did not have hypertension as a result of service.  

While the Veteran has submitted medical records establishing a diagnosis of hypertension, none of these records suggest or support a link between such hypertension and his period of service.  Additionally, neither the clinical record, nor the Veteran's own statements, establish continuity of symptoms dating back to service.  To the extent that the Veteran told a VA examiner in 1994 that he had been diagnosed with hypertension upon entry to service, such statement does not constitute competent evidence.  Indeed, a layman's account of what a physician purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute "medical" evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Thus, such statement has no probative value and the record does not otherwise endorse a showing of continuous symptomatology.

The Veteran has expressed the belief that his hypertension is secondary to his service-connected back disorder, as his inability to exercise due to his back disorder causes his blood pressure to rise.  However, he submitted no medical evidence to support this contention.  

The Veteran argues that his claim should be considered under the theory of secondary service connection as due to his low back disorder, rather than his initial claim of direct service connection based on the elevated reading during service.  However, a new theory of entitlement is not a new claim and, therefore, new and material evidence must be submitted in order to reopen the prior final denial. See Velez v. Shinseki, 23 Vet. App. 199, 206 (2010), citing Robinson v. Peake, 21 Vet. App. 545, 550 (2008) (separate theories in support of a claim for a particular benefit are not equivalent to separate claims and that a final denial on one theory is a final denial on all theories).  

In sum, the evidence added to the record since the last final denials does not raise a reasonable possibility of substantiating the Veteran's claims.  While the more recent medical records, the articles, and the Veteran's testimony are new, in the sense that they were not part of the record at the time of the March 1973 and September 1994 rating decisions, the evidence is not material as it does not raise a reasonable possibility of substantiating the claims.  To reopen his claims, the Veteran must show that he has diagnoses of hepatitis and malaria that are etiologically related to service and that his hypertension is etiologically related to service.  None of the evidence presented supports these claims.  Therefore, the evidence is not new and material under the provisions of 38 C.F.R. § 3.156(a) and the Veteran's petitions to reopen his claims for service connection for malaria, hepatitis, and hypertension are denied.  

 Increased rating for a low back disorder

The Veteran's low back disability has been assigned a 10 percent evaluation prior to November 4, 2009, and a 20 percent rating therefrom.  He claims that, throughout the rating period on appeal, his symptoms are more severe than his rating reflects.  He also claims that he experiences radiculopathy of the left lower extremity, associated with his low back disability.  

As will be discussed below, the Board finds no support for assignment of an increased rating for any portion of the rating period on appeal.  However, as the evidence shows a radiculopathy of the lower extremities, secondary to the Veteran's back disorder, entitlement to separate ratings is granted on that basis.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2011). The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. Separate diagnostic codes identify the various disabilities. 

In considering the severity of a disability it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria. Id; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59. 

The Veteran's low back disability is to be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This formula provides for the assignment of a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees combined; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a maximum 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. 

For the thoracolumbar spine, normal range of motion is defined as flexion from 0 to 30 degrees; extension from 0 to 90 degrees; lateral flexion to 30 degrees in either direction; and rotation to 30 degrees in either direction. See 38 C.F.R. § 4.71a, Plate V. 

Additionally for consideration is Diagnostic Code 5243, which indicates the intervertebral disc disease is to be rated either under the General Rating Formula or based on incapacitating episodes.

The formula based on incapacitating episodes provides a 10 percent evaluation with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is assigned when intervertebral disc syndrome with incapacitating episodes total a duration of at least two weeks but less than four weeks during the past twelve months. A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months. A maximum 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months. An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately. 

Turning to the evidence of record, a VA spine examination was performed in August 2006.  The Veteran reported that he injured his back in service and has experienced pain since that time.  In 2004, he was involved in a motor vehicle accident (MVA), from which he sustained a compression fracture.  In June 2005, he was involved in a second MVA, in which his back and neck were thrown out.  He underwent an MRI that showed two herniated discs, degenerative changes.  

Upon physical examination, the Veteran had the following ranges of motion: flexion to 90 degrees, extension to 20 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  He experienced mild discomfort at the ends of all ranges of motion.  He also reported moderate functional impairment with repetition.  An examination revealed guarding, with no evidence of muscle spasm or localized tenderness.  Sensory and motor examinations were normal.  X-ray results showed moderate degenerative disc disease.  

The examiner opined that the Veteran had objective evidence of compression fracture sustained from the 2004 MVA.  However, he was unable to conclude that the disc protrusion was secondary to his service connected disorder, given the trauma from the MVA.  The Veteran had mild to moderate functional limitation at baseline, which becomes severe with flares and repetition. 

It is well-established under VA law that, when the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability. See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).  Therefore, the Board will consider the entirety of the Veteran's low back symptoms in evaluating his disability. 

At his April 2009 RO hearing, the Veteran described the symptoms and limitations associated with his low back disability.  He reported progressively worsening daily pain.  With respect to activities of daily living, he stated, for example, that he could not stand at a counter and chop vegetables without his back stiffening.  Additionally, he could drive no longer than 40 minutes before he had to stop due to stiffness in his back.  

The Veteran underwent another VA examination in November 2009.  He reported constant sharp back pain and stiffness, which he rated as a 9 out of 10 in intensity.  He indicated that his pain caused him to hunch forward.  His symptoms worsened after sitting, standing, or walking for longer than 20 minutes.  The Veteran also reported radiation of pain to his lower extremities with weakness and pain down to his feet.  He missed two to three days of work per month, but denied hospitalization or incapacitation during the prior 12 months.  

Physical examination revealed a normal spine that was symmetrical in appearance. There was objective evidence of painful motion, with no spasm or weakness.  There was tenderness to palpation.  The Veteran's ranges of motion were: flexion to 80 degrees, extension to 15 degrees, bilateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 15 degrees, with pain at the ends of all ranges.  The spine was painful on motion and the after repetitive use, the range of motion was limited an additional 10 degrees by pain, fatigue, weakness, and lack of endurance.  

A neurological examination showed a 1+ in the right lower extremity and absent in the left lower extremity.  The Veteran reported that he could not tandem walk and was afraid of falling because he has numbness in his feet and bilateral lower extremity pain.  

The examiner diagnosed lumbar degenerative disc disease with moderate to severe functional limitations.  The examiner also found that the Veteran had bilateral radiculopathy that affects branches of the femoral and sciatic nerves and results in symptoms of low back pain with radiation to his legs.  

Additionally, a note associated with a stress test in July 2010 indicated that the testing was terminated due to back pain.  

The Board has considered the rating provisions under Diagnostic Code 5243 for incapacitating episodes due to intervertebral disc syndrome. However, the competent medical evidence of record does not show that the Veteran's low back disability resulted in any incapacitating episodes.  Although the November 2009 examiner noted the Veteran's report that he has to lie down daily, there is no evidence to support physician-directed incapacitating episodes requiring bed rest.  Therefore, a disability rating based on incapacitating episodes is not warranted for either rating period on appeal.  

The preponderance of the competent and credible evidence of record is against an evaluation in excess of 10 percent for the Veteran's service-connected back disorder under the General Rating Formula for the period prior to November 4, 2009.  Indeed, in order to obtain the next higher evaluation of 20 degrees, the evidence would have to show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  This has not been demonstrated by the evidence of record.  Upon evaluation by VA in August 2006, the Veteran had forward flexion of the thoracolumbar spine to 90 degrees; a combined range of motion of the thoracolumbar spine was to 240 degrees and there was no evidence of muscle spasm.  

The evidence also does not show entitlement to a rating in excess of 20 percent since November 4, 2009.  The VA examination report shows that the Veteran could flex his spine to at least 80 degrees and that there was no evidence of ankylosis. There is no evidence of forward flexion of 30 degrees or less of the thoracolumbar spine or ankylosis of the thoracolumbar or the entire spine in order to warrant a 40 percent disability rating under Diagnostic Code 5243.  Therefore a rating in excess of 20 percent is denied from November 4, 2009.  

The Board has also considered whether the consideration of a higher rating is appropriate based on evidence of pain, weakened movement, excess fatigability, or incoordination.  See 38 C.F.R. § 4.40; DeLuca, supra.  However, although the November 2009 examiner noted some additional loss of range of motion due to pain with repeated movement, such additional loss of function still does not bring the Veteran's forward flexion to below 30 degrees, as required for the assignment of a higher rating.  Therefore, a higher disability rating based on 38 C.F.R. § 4.40 and DeLuca is not warranted.  Moreover, in factoring functional limitation in this case, it is noted that the Veteran has not endorsed discrete periods of flare-up during which his symptoms significantly worsen.  Rather, he reported a consistent high level of daily pain (9/10) upon his most recent examination.  Thus, the examination report is not inadequate for failure to consider functional loss during flare-up.  Mitchell v. Shinseki, No. 2009-2169, 2011 WL 3672294 (Vet. App. Aug. 23, 2011).

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as there is no evidence of any incapacitating episodes, forward flexion measured to less than 30 degrees, or ankylosis throughout the appellate period, the preponderance of the evidence is against the assignment of any higher rating and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.

The Board has also considered the Veteran's lay statements and sworn testimony regarding the severity of his disability. The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating for his low back disorder; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  While the Veteran is competent to testify as to his symptoms and the Board finds his statements credible, the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated are more probative than his assessment of the severity of his disabilities.  See Jandreau, 492 F. 3d at 1372; Buchanan, 451 F. 3d at 1331.  Therefore, the preponderance of the more probative medical evidence is against the claim, and the Veteran's claim for a higher rating is denied.  

Regarding the numbness noted in the Veteran's bilateral lower extremities, the Board observes that application of 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1), requires separate evaluation of any objective neurologic abnormalities.  Generally, neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

A note to 38 C.F.R. § 4.124(a) states that the term "incomplete paralysis" where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Also, when peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  The words "mild," "moderate," and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Peripheral nerves are rated under 38 C.F.R. § 4.124a, Diagnostic Codes 8510 to 8540, which specifies that when there is no paralysis and the involvement is wholly sensory, the rating should be for the mild, or at most moderate, degree.  Diagnostic Code 8520 is applicable to symptoms related to the sciatic nerve; mild symptoms warrant a 10 percent rating, moderate warrant 20 percent, moderately severe warrant 40 percent, and severe with marked muscle atrophy warrant 60 percent.  

The Veteran reported bilateral foot numbness at the August 2006 VA examination; however, the examiner did not find evidence of a radiculopathy at that time.  The November 2009 VA examiner found that the Veteran had bilateral radiculopathies that affect branches of the femoral and sciatic nerves.   Therefore, the evidence supports entitlement to separate ratings under Diagnostic Code 8520, for radiculopathy of his bilateral lower extremities.  38 C.F.R. § 3.102.  Upon neurological examination, the Veteran had a 1+ in the right lower extremity and no sensory or motor deficits in the left lower extremity.  He also reported difficulty walking due to the numbness in his feet and bilateral leg pain.  No VA examiner has observed any atrophy in the lower extremities.  Therefore, based on these findings, the Board finds that 10 percent ratings, reflecting mild incomplete paralysis, are appropriate for each bilateral lower extremity, effective June 20, 2006, the date of the claim.  

Although the record also reflects that the Veteran has reported bladder and bowel complaints at the August 2006 examination, no diagnosis was made that attributed these symptoms to his spinal disability.  Additionally at the November 2009 examination, the Veteran denied bowel or bladder symptoms.  Therefore, the preponderance of the evidence is against a finding that service connection is warranted on that basis.  

Extraschedular rating

The Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

With respect to the initial inquiry posed by Thun, the Board finds that the Veteran's disability level and symptomatology are adequately described by the rating criteria.  The medical evidence fails to demonstrate entitlement to a higher rating, based on limitation of motion.  

Additionally, The Court has held that a total compensation rating based upon individual unemployability (TDIU) is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Veteran's claim for a higher evaluation includes a claim for TDIU. 

TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

While the Veteran's service-connected disabilities have an impact on his functional capacity, he has not contended, and the evidence of record does not demonstrate, that his service-connected disabilities, alone, either singly or jointly, prohibit him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  At the time of the November 2009 examination, the Veteran was employed.  Therefore, the Board concludes that the Veteran in this case has not raised a claim of entitlement to a TDIU rating and that referral for a TDIU rating is therefore not warranted.


Service connection for PTSD

The Veteran asserts that he experienced stressful events during his active duty service in Vietnam.  Specifically, he reports being subject to incoming fire while on guard duty at a base perimeter.  He described an incident in which there was an ambush and he was pinned down in a trailer unable to assist his squad.  Service records support his presence during such events and a VA psychologist has diagnosed him with PTSD due to his in-service experiences. Accordingly, the Board will grant service connection for PTSD. 38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); (Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

During the pendency of the appeal, newly enacted regulation 38 C.F.R. § 3.304(f)(3) went into effect.  This new regulatory provision allows service connection for PTSD based on fear of hostile military activity when: a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the Veteran's service; and the Veteran's symptoms are related to the claimed stressor. 38 C.F.R. § 3.304.  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, supra.  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service personnel records clearly reflect that the Veteran served in Vietnam.  He has reported being subject to enemy fire and witnessing many deaths while serving as a ground surveillance radar operator in Vietnam.  His stressors are consistent with the places and circumstances of his service.  38 U.S.C.A. § 1154(a).

A June 2008 psychological consultation shows a diagnosis of chronic PTSD with recent exacerbations.   Records from July and August 2008 reflect continued treatment for PTSD.  

The Veteran underwent a VA examination in June 2010.  The examiner diagnosed PTSD in accordance with the DSM-IV and opined that the Veteran's presentation was "somewhat consistent with some clinical manifestations of PTSD if one accepts his report as factual and assumes his temper and irritability appeared after military service."  The examiner continued to state that while the Veteran appeared to be sub-clinical for PTSD at the time of the examination, he was willing to afford him the benefit of the doubt that his current difficulties are as likely as not contributed to by distal and sub-clinical manifestations of PTSD, in combination with preexisting character traits.  

Although this is a provisional diagnosis qualified by the examiner, all doubt must be resolved in the Veteran's favor.   The Veteran's stressors are consistent with his service and there is competent medical evidence that the Veteran has experienced PTSD, to include within the scope of the new regulation (38 C.F.R. § 3.304(f)(3)), due to that stressor during the pendency of the claim.  Accordingly, the Board will grant service connection for PTSD. See Gilbert, supra; Alemany, supra.


ORDER

As new and material evidence has not been submitted sufficient to reopen a claim of service connection for malaria, the Veteran's petition to reopen is denied.

As new and material evidence has not been submitted sufficient to reopen a claim of service connection for infectious hepatitis, the Veteran's petition to reopen is denied.

As new and material evidence has not been presented sufficient to reopen a claim of entitlement to service connection for hypertension, including as secondary to intervertebral disc disease of the lumbosacral spine, the Veteran's petition to reopen is denied.

Entitlement to an increased rating in excess of 10 percent for intervertebral disc disease of the lumbosacral spine prior to November 4, 2009 is denied.

Entitlement to an increased rating in excess of 20 percent for intervertebral disc disease of the lumbosacral spine from November 4, 2009 is denied.

Entitlement to a separate 10 percent rating for radiculopathy of the right lower extremity, secondary to intervertebral disc disease of the lumbosacral spine is granted.  

Entitlement to a separate 10 percent rating for radiculopathy of the left lower extremity, secondary to intervertebral disc disease of the lumbosacral spine is granted.  

Entitlement to service connection for PTSD is granted, subject to governing criteria applicable to the payment of monetary benefits. 



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


